DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 2012/0104010) which in figures 1-4 disclose the invention as claimed:
In re claim 1: A gripping attachment device 100 to facilitate handling a medication bottle, the medication bottle including a container having a cylindrical wall extending parallel 5to a longitudinal axis, the container being closed at one end by a base wall and having an opposed open end, the container receiving a cap on the open end to enclose the container, said gripping attachment device 100 comprising: a sleeve portion 102 having a sleeve wall (cylindrical wall of 102) defining an internal, cylindrical surface configured to removably attach to the cylindrical wall of the container to inhibit relative movement 10therebetween; and a leverage component (one of 114 or 110) connected to said sleeve portion 102 to facilitate gripping said sleeve portion 102 (see figure 1) wherein said sleeve portion 102 includes a bottom wall 108 at least partially covering the base wall when received upon a container, and wherein the bottom wall 108 includes a central opening configured to enable contact of the base wall of the container through the opening from external to the internal, cylindrical surface (see [0042]). wherein said sleeve portion 102 including a base (base portion stating at the top of 114 and extending to the bottom wall 108) comprises one or more surface structures (other 114), each surface structure 114 is configured to contain a syringe (see figures 1-4).   
It should be noted that a medication bottle is not positively being claimed and that medication bottles notoriously come in many shapes and sizes.
In re claim 2: said leverage component comprises the sleeve wall having a tacky outer surface (rubber textured surface) (see paragraphs [0032] and [0033]).    
In re claim 27: said sleeve portion 102 includes a viewing portion 114 configured to permit viewing of a portion of the container (see figures 1-4).   
In re claim 29: the viewing portion 104 is an opening in said sleeve portion 102 (see figures 1-4).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2012/0104010) in view of Crosier (US 2012/0085772). Kelley discloses the claimed invention as discussed above in claim 1 with the exception of the following claimed limitations that are taught by Crosier:
15In re claim 3:In re claim 3: the sleeve wall comprises a cylindrical outer surface, said leverage component comprising surface features projecting from the cylindrical outer surface away from the sleeve wall (see paragraph [0029] and figure 12).    
In re claim 4: the surface features comprise vertical ribs 213 (see figure 12).  
In re claim 5: the surface features comprise horizontal 20ribs 213 (see figure 12).    
In re claim 6: the surface features comprise a textured surface (see paragraph [0029]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outer surface and the leverage component of Kelley with the surface features as taught by Crosier in order to improve the outside grip when in use (see paragraph [0029] and figure 12).    

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2012/0104010) in view of Feeley et al. (US 2010/0224585). Kelley discloses the claimed invention as discussed above in claim 1 with the exception of the following claimed limitations that are taught by Feeley et al.:
In re claim 7: the sleeve wall (wall of 302) comprises a cylindrical outer surface 310 and said leverage component 303C comprises a knob (knob portion 303C) extending outwardly 25from the cylindrical outer surface 310 (see figure 3A).  
In re claim 8: the knob (knob portion 303C) extends longitudinally out from the container (see figure 3A).    
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outer surface and the leverage component of Kelley with the knob as taught by Feeley et al.  in order to improve the outside grip when in use (see figure 3A).    

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2012/0104010) in view of Huskins (US 3,995,445). Kelley discloses the claimed invention as discussed above in claim 1 with the exception of the following claimed limitations that are taught by Huskins:
In re claim 9: the sleeve wall 14/16 comprises a cylindrical outer surface 16 and said leverage component 38 comprises a handle 38 extending outwardly 30from the cylindrical outer surface (see figures 1 and 2).  
In re claim 10: the handle 38 includes a first portion (top portion of 38) extending from the sleeve wall 14/16 in a direction perpendicular to the longitudinal axisWO 2019/164733PCT/US2019/017925 12 of the container, and a second portion (longitudinal portion of 38) extending from the first portion in a direction parallel to the longitudinal axis of the container (see figures 1 and 2).    
In re claim 11: the first portion (top portion of 38) is located adjacent the open end of the container and the second portion (longitudinal portion of 38) terminates at a point spaced from 5the open end of the container (see figures 1 and 2).   
In re claim 12: the first portion (top portion of 38) is located adjacent the open end of the container and the second portion (longitudinal portion of 38) terminates at a point joined with the cylindrical wall of the container (see figures 1 and 2).   
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outer surface and the leverage component of Kelley with the handle as taught by Huskins in order to improve the outside grip when in use (see figures 1 and 2).   

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2012/0104010) in view of Sonnabend (US 6,571,976). Kelley discloses the claimed invention as discussed above in claim 1 with the exception of the following claimed limitations that are taught by Sonnabend:
In re claim 15: the bottom wall 4 of said sleeve portion 2 includes a groove (grooved formed to create the suction effect) (see figures 1, 2, 7 and 9).   
In re claim 16: 15In said sleeve portion 2 includes a radially- enlarged base 3 for resting the gripping attachment on a supporting surface (see figures 7 and 9).   
In re claim 17: sleeve portion 2 has a diameter similar in diameter to the outer surface of the medication container if included, and the radially-enlarged base 3 extends more distant from the outer surface of the medication container if included (see figures 7 and 9).   
20In re claim 18:In re claim 18: the radially-enlarged base 3 includes a bottom surface (inside surface of 3) configured to resist rotation relative to the supporting surface (see figures 1, 2, 7 and 9).   
In re claim 19: the bottom surface (inside surface of 3) of the base includes a high-friction material (see figures 1, 2, 7 and 9).   
In re claim 20: the bottom surface of the base comprises 25at least a suction cup 3 (see figures 1, 2, 7 and 9).   
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sleeve portion and bottom surface of Kelley with the sleeve portion and bottom surface as taught by Sonnabend in order to improve the outside grip when in use (see figures 1, 2, 7 and 9).   

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2012/0104010) in view of Key (US 5,809,67). Kelley discloses the claimed invention as discussed above in claim 1 with the exception of the following claimed limitations that are taught by Key:

In re claim 27: said sleeve portion 116 includes a viewing portion 112 configured to permit viewing of a portion of the container (see figure 3).  
In re claim 28: the viewing portion 112 is a transparent 10material forming a part of said sleeve portion 116 (see col.3, ll.52-57).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sleeve portion of Kelley with the viewing portion as taught by Key in order to allow a user to see what is being held (see col.3, ll.52-57).  

Allowable Subject Matter
Claims 21-23 and 25-26 appear to define over the available prior art and therefore allowed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735